Citation Nr: 0022003	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a dental 
disorder, including gingivitis, has been submitted.

2. Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
blindness, ocular pemphigus with chronic conjunctivitis 
and Stevens-Johnson syndrome has been submitted.  

3. Entitlement to an increased (compensable) disability 
evaluation for tonsillectomy residuals.  


REPRESENTATION

Appellant represented by:	Patrick J. Edaburn, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO). 

The record reflects that by letter dated in February 1993, 
the RO advised the appellant that he had been granted 
entitlement to service connection for an upper respiratory 
disorder.  The appellant was further advised of a monetary 
award that would be effective January 1, 1993.  The record 
does not contain the rating decision by which entitlement to 
service connection was granted.  

By letter received by the RO in February 1997, the appellant 
advised the RO that he sought an increased disability rating 
for his service-connected upper respiratory disorder.  The 
record reflects that the RO apparently construed the 
appellant's request as an attempt to reopen his previously 
denied claims of entitlement to service connection for a 
vision and a dental disorder, as well as a request for an 
increased disability rating for the residuals of a 
tonsillectomy, then evaluated as zero percent disabling.  
Development of the claim subsequently was focused upon the 
latter issues, without regard to the question of whether 
service connection had previously been granted for an upper 
respiratory disorder and the appellant's claim for an 
increased disability rating for such upper respiratory 
disorder.  
It thus appears from the record that in February 1993, the 
appellant may have been granted service connection for an 
upper respiratory disorder and granted a compensable 
disability rating, separate and apart from the zero percent 
disability evaluation that had been established for the 
service-connected residuals of a tonsillectomy.  Because it 
appears that the appellant therefore has a claim pending for 
an increased disability rating for an upper respiratory 
disorder and this matter has not been adjudicated, it is 
referred to the RO for clarification and appropriate action.  

In its August 1999 Supplemental Statement of the Case, the RO 
found that the appellant had submitted new and material 
evidence to reopen the claims at issue.  However, the RO 
further found that there was no evidence that the  
appellant's gingivitis, as diagnosed prior to service, 
permanently worsened or was otherwise aggravated.  The record 
further reflects that in the Supplemental Statement of the 
Case, the RO found in part that the last unappealed denials 
of the appellant's claim for a dental disorder and a vision 
disorder had been in March 1954 and March 1955, respectively.  

Although the RO found that the appellant had subsequently 
submitted new and material evidence to reopen these claims, 
it is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the appellant's claim by VA and the Board, 
and the Board is obligated by law to conduct a de novo review 
of this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  

As will be discussed below, and contrary to the RO's 
findings, the Board's review of the record reveals that the 
last final denial of the appellant's claim relative to a 
dental disorder was in December 1980 and the claim for a 
vision disorder was last denied in December 1989.  On both 
these occasions, the RO advised the appellant that he had not 
submitted new and material evidence to reopen the previously 
denied claims, and the appellant was afforded further 
advisement relative to his appeal rights.  The appellant did 
not file a notice of disagreement within one year of being 
advised of the RO's decisions, and his claims were therefore 
final within the meaning of applicable law.  38 U.S.C.A. §§ 
5109, 7105(c).   

Applicable law  provides that only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  As will be discussed below, the Board finds 
in this decision that the appellant has submitted new and 
material evidence to reopen the claims, thus triggering a 
review of the merits of the appellant's entitlement to the 
benefits sought based on all evidence of record.  The Board's 
findings as to the issue of reopening of these claims are 
therefore somewhat different from those of the RO, although 
the result does not inure to the detriment of the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 
 

FINDINGS OF FACT

1. In an unappealed December 1980 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for a dental disorder.

2. Evidence submitted since the RO's December 1980 rating 
decision bears directly and substantially upon the 
specific matter under consideration; it is neither 
cumulative nor redundant; and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3. The appellant has submitted competent evidence sufficient 
to justify a belief by a fair and impartial individual 
that his claim of entitlement to service connection for a 
dental disorder is plausible.

4. In an unappealed December 1989 rating decision, the RO 
denied a claim of entitlement to service connection for a 
disability affecting his vision.

5. Evidence submitted since the RO's December 1989 rating 
decision bears directly and substantially upon the 
specific matter under consideration; it is neither 
cumulative nor redundant; and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

6. The appellant has submitted competent evidence sufficient 
to justify a belief by a fair and impartial individual 
that his claims of entitlement to service connection for a 
dental disorder and for a disability affecting his vision 
are plausible.
CONCLUSIONS OF LAW

1. Evidence submitted since the RO's December 1980 rating 
decision is new and material.  The appellant's claim of 
entitlement to service connection for a dental disorder is 
reopened. 38 U.S.C.A. 5108, 7104 (West 1991); 38 C.F.R. 
3.156, 20.1103 (1999).

2. Evidence submitted since the RO's final December 1989 
rating decision is new and material.  The appellant's 
claim of entitlement to service connection for a  
disability affecting his vision is reopened. 38 U.S.C.A. 
5108, 7104 (West 1991); 38 C.F.R. 3.156, 20.1103 (1999).

3. The appellant's claims of entitlement to service 
connection for a dental disorder and for a vision 
disability are well grounded. 38 U.S.C.A. 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant requests a disability rating greater than the 
zero percent rating which is assigned for tonsillectomy 
residuals.  He is also seeking to reopen his previously 
denied claims of entitlement to service connection a dental 
disorder, including gingivitis, and  bilateral blindness.  

The appellant's fundamental contention is that gingivitis, 
which was noted upon his March 1952 enlistment, was the early 
onset of pemphigus, diagnosed years after service.  
["Pemphigus" may be defined as "a group of chronic, 
relapsing, sometimes fatal skin disease characterized 
clinically the development of successive crops of vesicles 
and bullae, . . . directed against antigens in the 
intracellular zones of the epidermis."  Dorland's 
Illustrated Medical Dictionary, 1251 (28th ed., 1994) 
(hereafter, "Dorland's").  

As to the dental disability in question, the appellant argues 
that he lost his teeth as a result of the failure of military 
service medical care providers to diagnose him properly by 
ascertaining that he then had pemphigus, or that the 
gingivitis was the early onset of the disorder that led to 
his loss of teeth.  As to his vision disability, he similarly 
argues that gingivitis represented the onset of pemphigus, 
which caused his blindness.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

As will be discussed in greater detail below, the appellant's 
claim of entitlement to an increased disability rating for 
tonsillectomy residuals will be remanded.  It will not 
therefore be discussed in detail in the initial portion of 
this decision, except insofar as it is related to the 
appellant's other claims.  

The Board will first review the applicable law and 
regulations; discuss the factual and procedural background as 
to these claims; and then proceed to an analysis of the two 
service connection claims.  

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S. C.A. 1110; 38 C.F.R. 3.3 03.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 3.303(d) 
(1999).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. A disorder may be shown to have 
preexisted service if it is noted at entrance into service or 
where clear and unmistakable evidence rebuts the legal 
presumption of sound condition at entrance for disorders not 
noted at entrance.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (1999). 

Finality/new and material evidence

In general, RO decisions that are unappealed become final.  
38 U.S.C.A. 7105; 
38 C.F.R. 20.1103.  The governing regulations provide that an 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
20.200.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

"New" evidence is that which was not previously of record.  
As to its materiality, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the then operative requirement that newly 
proffered evidence be "reasonably likely to change the 
outcome" of a prior decision was invalidated as it was more 
stringent than that enunciated by VA in 38 C.F.R.§ 3.156(a).  

In Hodge, it was observed that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  The law 
provides that evidence proffered by the appellant to reopen 
his claim is presumed credible for the limited purpose of 
ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

Further, as is noted supra, only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans.  With due 
application of this provision of law, the Board must 
determine whether new and material evidence has been 
submitted subsequent to the December 1980 denial of service 
connection for a dental disorder and subsequent to the 
December 1989 denial of the claim of service connection for 
bilateral blindness.


The well-grounded claim requirement/VA's duty to assist

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred or aggravated in service, and a nexus between 
the disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996)(table); see Watai v. Brown, 9 Vet. App. 
441, 443 (1996).  In ascertaining whether a claim is well 
grounded, the truthfulness of evidence proffered in its 
support is presumed.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In sum, in the analysis of whether to reopen a previously and 
finally denied claim, VA must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that its statutory duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999), Winters v. West, 12 Vet. App. 203 (1999), 
vacated and remanded on other grounds, __F.3d __, (No. 99-
7108, Fed.Cir. July 26, 2000).  

As will be discussed in the factual background section 
immediately below, the appellant's claim of entitlement to 
service connection for a dental disorder had been previously 
denied in an unappealed December 1980 decision.  The claim of 
entitlement to service connection for bilateral blindness had 
similarly been previously denied in December 1989.  Because 
these claims were not then appealed, they are final, and they 
can only be reopened by the presentation of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.156(a), 20.1103; see Stanton v. Brown, 5 Vet. App. 563, 
566-567 (1993).   

Factual Background

The record reflects that the evidence pertaining to both of 
the disorders for which the appellant seeks service 
connection is generally the same.  Accordingly, a common 
factual background will be presented, keeping in mind that 
under Evans, supra, the additional evidence presented since 
the last final decisions (December 1980 and December 1989) 
must be evaluated by the Board for newness and materiality.  

The appellant's service medical records reveal that upon his 
enlistment in March 1952, he was noted to have severe 
atrophic rhinitis "with casts of crusts."  The appellant's 
report of medical examination reflects that with regard to 
his dental condition upon enlistment, the appellant was also 
noted to have "Vincent's infection."  [The Board observes 
that "Vincent's angina" may also be known as gingivitis; 
see Dorland's, 1825.  An additional source defines 
"Vincent's angina" as "an ulcerative infection of the oral 
soft tissues including the tonsils and pharynx caused by 
fusiform and spirochetal organisms; it is usually associated 
with necrotizing ulcerative gingivitis and may progress to 
noma." Steadman's Medical Dictionary 84 (26th ed., 1995) 
(hereafter, "Steadman's.").  Further, "Vincent's 
tonsillitis" may be defined as "tonsillitis limited chiefly 
to the tonsils, caused by Vincent's organisms."  Steadman's, 
1822].           

In April 1953, the appellant was found to have 
periodontoclasia, and was hospitalized diagnostic studies and 
treatment.  ["Periodontoclasia" may be defined as 
"[d]estruction of periodontal tissues, gingiva, 
pericementum, alveolar bone, and cementum."  Steadman's at 
1331.]
  
The record of diagnoses rendered, as contained in the 
appellant's service medical record, indicates that in July 
1953, the prior diagnosis of periodontoclasia was changed to 
gingivitis that was "NEC," (not elsewise classified.)   

In the report of an October 1953 service department board of 
medical survey, it was noted that upon the appellant's 
earlier admission, he complained of pain and frequent 
hemorrhaging of his gums and frequent periods of loosening 
and tightening of his teeth, as well as thermal sensitivity 
of his teeth for about 17 years.  He then reported that this 
disability had started when he was about 5 years of age, and 
that he had then been treated by a family dentist.  He 
further reported that by the age of 8, he had had extensive, 
periodic therapy, including extractions of teeth.  The report 
reflects that the appellant had been seen by several dental, 
oncologic, medical and dermatological departments for the 
inflammatory condition of the gums without any successful 
therapy being implemented or etiology of the disorder 
detected.  The medical survey board further noted that the 
appellant had been diagnosed to have gingivitis.  Because of 
hypertrophic tonsils, the appellant underwent a tonsillectomy 
with no benefit to his gums.  

The medical survey board opined that the appellant's disorder 
was representative of the normal course of his disability, 
and that it was unaffected by his military service.  It 
further recommended that because of his disorder he be 
discharged from the naval service.  As is noted above, the 
appellant was separated because of his disability in November 
1953.  

The appellant's service medical records are devoid of any 
mention of a eye problem or of any difficulty with vision.  
The appellant first sought service connection for a vision 
disability in January 1966.  In support of his claim, he 
submitted a letter authored by W.W.M., M.D. Dr. M. reported 
that he had reviewed a letter from the appellant, in which 
the latter had reported that his vision disorder "began with 
inflammation of the right eye in 1957."  Dr. M. further 
stated that when the appellant was first examined by another 
physician in January 1958, there was evidence of an early 
inflammatory condition of both eyes, and that the disorder 
worsened so that by May 1960, mucous membrane grafting was 
undertaken to free the lid adhesions of the right eye.  It 
was noted that at that time, involvement of the roof of the 
mouth was noted, and that a similar procedure was performed 
on the left eye in February 1962.  It was further noted that 
in 1965, the lid adhesions had recurred.  By May 1965, vision 
was reduced in the right eye to 20/200 and to 20/80 in the 
left eye.  

Dr. W.W.M. stated that a diagnosis of chronic conjunctivitis 
had been rendered, which was consistent with a diagnosis of 
ocular pemphigus.  ["Ocular pemphigus" may be defined as 
"cicatricial pemphigoid involving the conjunctivae." 
Dorland's, supra, at 1251.].  The physician observed that the 
appellant had reported to him that he had been treated for 
gingivitis while in service, and opined that "the two 
conditions, that is of the mouth and eye, could be the same 
condition affecting different portion[s] of mucous membrane 
tissue."  

In October 1966, the appellant underwent a VA vision 
examination.  In part, the appellant was diagnosed to have 
bilateral ocular pemphigus with chronic conjunctivitis of an 
undetermined caused.  The examiner reported that the could 
not report "with certainty" that the appellant's gingivitis 
was related to the appellant's then present eye condition.  

In a letter dated in July 1976, R.D.A., D.D.S., reported in 
part that he had afforded the appellant treatment in 1953, 
shortly after he was discharged from active service.  Dr. 
R.D.A. reported that at that time, the appellant's oral 
condition was very aggravated, with inflammation and 
hypertrophied gingival tissue.  He reported that the 
appellant's oral condition had deteriorated despite 
treatment, and that the appellant had undergone extractions, 
resulting in upper and lower dentures.  The physician further 
observed that the appellant's case was "not typical of 
periodontitis."  In his letter, Dr. R.D.A. opined that there 
"could well have been" a correlation between the 
appellant's then diagnosed dental problems and his vision 
condition, which he described as a "severe eye problem."  

In November 1976, the appellant was hospitalized at a VA 
facility, and diagnosed to have "Stevens-Johnson syndrome."  
["Stevens-Johnson syndrome" may be defined as "a sometimes 
fatal form of erythema multiforme presenting with a flulike 
prodrome, and characterized by systemic as well as more 
severe mucocutaneous lesions . . . hemorrhagic crusts often 
occur on the lips; ocular lesions vary from injected 
conjunctivitis . . . which may result in corneal opacities 
and blindness."  Dorland's at 1640].  The author of the 
hospitalization report commented that the appellant had a 
long history of Stevens-Johnson syndrome dating back to 1953 
when he was first treated for extensive gingivitis.       

In an October 1980 statement, the appellant reported that 
prior to his March 1952 enlistment with the U.S. Navy, he had 
been a member of the National Guard from November 1947 to 
November 1951.  He stated that he entered into both 
enlistments "having full knowledge that [he] had 
gingivitis."  

In December 1980, reopening of the claim of entitlement to 
service connection for a dental disorder was denied.  The 
appellant had initially been denied service connection for a 
dental disorder in March 1954, and his most recent attempt to 
reopen his claim had been denied in April 1980.  

In October 1989, VA medical records reflecting continuous 
care for pemphigus-related and other disorders were received.  
As to the onset of the pemphigus disorder, they reflect the 
appellant's continuing reiteration that he was treated for 
the disorder during the course of his military service.  

By rating decision dated in November 1989, service connection 
was denied for ocular disease.  The appellant was notified of 
the rating decision by letter dated in December 1989.  The 
appellant had initially been denied service connection for a 
vision disorder in February 1966, and his most recent attempt 
to reopen his claim had been denied in April 1980.  

In a March 1995 letter, W.L.H., M.D., reported that the 
appellant continued to have a pemphigoid problem, and that 
the appellant had had a tracheotomy for about 10 years.  The 
physician further noted that the appellant had had repeated 
laryngeal operations.  The clinical impression rendered was 
that of laryngeal scarring secondary to pemphigoid 
tracheotomy and "open nasal passages, probably from the 
pemphigoid condition."  

In May 1997, the appellant reported that he had attempted to 
obtain treatment records from the physicians who treated him 
for his disorders immediately after service, but that because 
these medical care providers were either retired or deceased 
he was unable to get copies of these records.  

In June 1997, records of continuing care by non-VA 
practitioners for pemphigus, congestion, bronchitis, and 
polyps of the colon afforded were received.  In July 1997, 
records of continuing VA medical treatment were received, 
reflecting care for pemphigoid, including tracheostomies and 
endoscopic sinus surgery as well as other disorders.  

The appellant underwent a series of VA physical examinations 
in August 1997.  During a vision examination conducted by 
J.B.M., M.D., the appellant was noted to have related the 
etiology of his then diagnosed ocular pemphigoid to his tour 
in the U.S. Navy, when he was cleaning ships.  The examiner 
noted that the appellant's early reported vision symptoms led 
to chronic opacification, vascularization of the 
conjunctivae, cornea and cicatrization and foreshortening of 
the peribulbar conjunctival tissues, "as happens in the 
natural history of pemphigoid."  He also noted the presence 
of oral and pharyngeal lesions, which were also consistent 
with a history of the disease.  

The appellant also then underwent a mouth and throat 
examination by VA examiner, R.N.S., M.D.  Essentially 
reiterating the observations of Dr. J.B.M., above, Dr. R.N.S. 
related the appellant's account of being hospitalized during 
his military service for approximately 9 months "due to 
pemphigoid related problems."  Upon clinical examination, 
Dr. R.N.S. observed that the appellant had pemphigoid, and 
that "[t]his is as likely as not related to his time in the 
service."  

Drs. J.B.M. and R.N.S. did not mention the appellant's 
gingivitis which was noted to have existed at the time the 
appellant entered active service.

In July 1997, the appellant submitted various lay statements 
relative to the onset of his disorder.  In his statement, 
A.R.G. reported that he and the appellant drove trucks 
together in the 1950's, but that after the appellant's 
discharge from military service, the appellant was eventually 
unable to continue driving because of the steady loss of his 
eyesight.  G.W.G., the appellant's former National Guard 
commander, stated that at the time the appellant left the 
National Guard to join the Navy, the appellant was in 
excellent physical health.  The appellant's mother related 
that after the appellant left the Navy in 1953, he began 
having severe eye trouble in May or June 1954.  In her 
letter, the appellant's spouse related that the appellant had 
had continuing vision impairment which eventually led to his 
inability to drive.  She believed that the appellant lost his 
eyesight because of his Naval duties, in cleaning machinery 
and being present when a ship's boiler blew up.  She stated 
that the appellant informed her that after the latter 
incident, he spent three days in the hospital recovering from 
injuries.  

In May 1999, a copy of a May 1991 statement authored by 
J.M.T., M.D., was received.  Dr. J.M.T. reported that the 
appellant was being treated at a VA facility for cicatricial 
pemphigoid, and that the disorder may have presented with 
desquamative gingivitis while the appellant was in the Navy.  
Dr. J.M.T. observed that the disorder in question was 
systemic, and that it affected different areas of the body, 
including visual loss and airway obstruction.  Dr. J.M.T. 
related that he did not have the appellant's medical records 
for review.  [The Board observes that the May 1991 statement 
of Dr. J.M.T. was not previously of record.  Instead, it was 
forwarded by R.L.G., M.D., to the appellant, who apparently 
then submitted it to the RO.  For his part, Dr. R.L.G. 
mentioned that there was an apparent problem with the 
appellant's gums and teeth while the appellant was in 
military service, but that he was unable to comment on any 
relationship because it was not within his area of 
expertise.].  

In June 1999, the appellant presented testimony before a 
personal hearing conducted at the RO.  In substance, he 
stated that while he had gingivitis prior to entering active 
Naval service, the disorder was in remission for about one 
year after he began active duty.  He stated that at that 
time, his ship entered dry dock for outfitting, and that he 
was then exposed to asbestos and other materials without 
protection of face masks or other protective material.  He 
stated that his condition then "flared up," and that he was 
then hospitalized for about 8 and one half months.  He stated 
that although he was told he had gingivitis, it progressively 
worsened while he was in service and that he begged 
physicians to pull his teeth, although they refused to do so.  
The appellant added that after his discharge from military 
service, his teeth were extracted and the gingivitis 
resolved.  The appellant's spouse also presented testimony 
relative to the effect of the appellant's disability on their 
lives.

At the hearing, the appellant submitted extracts from three 
medical texts: Contemporary Oral and Maxillofacial Pathology; 
Fitzpatrick's Dermatology in General Medicine, and Clinical 
Dermatology.   All of these texts discuss generally the 
development of pemphigus.  In particular, the extract from 
Fitzpatrick's Dermatology text indicates that oral and 
conjunctival mucous membranes are the most frequent affected 
mucosae and are typically the first sites of involvement of 
the disorder.  It further reflects that lesions in the mouth 
often involve the gingiva, buccal mucosa and the palate, and 
that gingival involvement may result in tissue loss and 
dental complications.         


Analysis

Reopening of the claim of entitlement to service connection 
for bilateral blindness 

As noted above, prior to the current attempt to reopen his 
claim, the appellant was last denied service connection for 
bilateral blindness in November 1989, and he was informed by 
RO letter dated the following month.  The evidence of record 
at the time of the RO decision may be summarized as 
indicating the following:  

1. The appellant had no treatment, complaint, or 
symptoms associated with a vision disability 
prior to, during, or immediately prior to his 
separation from active service;

2. Vincent's infection was noted upon the 
appellant's service entrance physical 
examination;

3. The appellant reported experiencing 
inflammation of the eyes beginning in 1957, 
and underwent eye surgeries in May 1960, 
February 1962 and May 1965;

4. In January 1966, the appellant was diagnosed 
to have chronic conjunctivitis, which was 
observed by competent medical opinion to be 
consistent with a diagnosis of ocular 
pemphigus, and which was further observed by 
medical opinion to be possibly related to 
reported in-service manifestations of 
gingivitis;

5. In November 1976, a diagnosis of Stevens-
Johnson's syndrome was rendered, that was 
observed by competent medical opinion to 
possibly cause ocular lesions, conjunctivitis, 
and blindness;

6. In September 1978, the appellant was diagnosed 
to have bilateral blindness.   

The Board has carefully examined all of the evidence obtained 
subsequent to the 1989 rating decision, and having presumed 
its credibility, finds that the appellant has submitted new 
and material evidence that is sufficient to reopen the claim 
with regard to a vision disorder.  

The August 1997 VA examinations are new because they were not 
previously of record.  The examinations are further 
"material," because they represent the first indication, 
based on an apparent review of the relevant evidence of 
record, that the appellant's in-service medical treatment was 
representative of the onset of pemphigus.  Although similar 
opinions had been rendered during the pendency of the 
appellant's prior attempts to secure service connection for 
the disorder, the August 1997 VA examiners were the first to 
report that they had the medical evidence of record for 
review.  Although the reports are silent as to whether the 
examiners attached any significance to the appellant's pre-
military history of gingivitis, physician J.B.M. opined that 
the appellant's reported symptoms, including diminution of 
vision and oral and pharyngeal lesions, were consistent with 
a history of pemphigus. 

Remaining for resolution is the issue of whether the 
identified symptoms of pemphigus were indicative of a 
worsening of a pre-existing disorder that had been noted at 
the time of the appellant's entry onto active military 
service.  However,   
presumed credible and probative, the August 1997 VA vision 
examination is evidence which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Accordingly, the claim is reopened.  

The Board now proceeds to the question as to whether the 
appellant's reopened claim is well grounded, as mandated by 
Elkins, supra.  As is noted above, a well-grounded claim is 
one that is "plausible," and is constituted by competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza, supra.  

Competent medical and lay evidence clearly reflects that the 
appellant is blind, and he therefore has clearly proffered 
evidence of a current disability.  As is noted above, 
competent medical evidence has also been obtained suggesting 
that the appellant's in-service diagnosis of gingivitis was 
representative of early symptoms of pemphigus, which has been 
further suggested by competent medical opinion to be 
causative of a continuing diminution in vision, eventually 
leading to blindness.  The three components of the Caluza 
test being met, the Board finds that the appellant has 
submitted a well-grounded claim of entitlement to service 
connection for bilateral blindness.   

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of the claim by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a).  

Having reviewed the evidence of record in its whole with 
regard to the appellant's claimed entitlement to service 
connection for bilateral blindness, the Board has determined 
that further medical inquiry is necessary as mandated by 38 
U.S.C.A. 
§ 5107(b).  The claim will therefore be remanded as is 
directed below.

Reopening of the claim of entitlement to service connection 
for a dental disorder 

As noted above, prior to the current attempt to reopen this 
claim, the appellant was last denied service connection for a 
dental disorder in December 1980.  The evidence of record at 
the time of the RO decision may be summarized as indicating 
the following:

1. Vincent's infection was noted upon the 
appellant's entry onto active service;

2. During the course of active military service, 
the appellant underwent treatment for 
periodontoclasia; later diagnosed to be 
gingivitis of an unclassified type;

3. Shortly after his discharge in 1953, the 
appellant underwent dental treatment for 
advanced periodontitis and hypertrophied 
gingival tissue that deteriorated 
notwithstanding treatment; and that upper and 
lower dentures were implaced following 
extractions.   

4. In January 1966, the appellant was diagnosed 
to have chronic conjunctivitis, which was 
observed by competent medical opinion to be 
consistent with a diagnosis of ocular 
pemphigus, and which was further observed by 
medical opinion to be possibly related to 
reported in-service manifestations of 
gingivitis.

The Board has carefully examined all of the evidence obtained 
subsequent to the December 1980 rating decision, and having 
presumed its credibility finds that the appellant has 
submitted new and material evidence that is sufficient to 
reopen the claim with regard to a dental disorder.

The August 1997 VA mouth and throat examination conducted by 
Dr. R.N.S. is clearly new as it was not previously of record.  
The text of the examination reveals that the physician 
reviewed the appellant's claims folder, as he commented upon 
the appellant's past treatments and diagnoses, including the 
placement of tracheostomy.  In particular, the physician 
opined that the appellant had pemphigoid, which was likely as 
not related to the appellant's active military service.  

Rendered after an apparent review of the appellant's claims 
folder, the examiner's observation that the appellant's 
pemphigoid was linked to his military service represents the 
most informed medical decision to date relative to the onset 
of pemphigus.  When this opinion is coupled with the 
submitted medical texts suggesting that pemphigus may result 
in dental loss, the opinion is clearly material within the 
meaning of 38 C.F.R. § 3.156(a) to the appellant's claim of 
entitlement to service connection for a dental disorder.  See 
Wallin v. West, 11 Vet. App. 509 (1998) [where a veteran 
submitted medical evidence that listed his current symptoms, 
and medical treatise evidence that indicated that the 
presence of these symptoms would indicate that the claimed 
service-connected disorder was present, the claim was well 
grounded].  Accordingly, the claim is reopened.  

The Board now proceeds to the issue as to whether the 
appellant's reopened claim is well grounded, as mandated by 
Elkins, supra.  In this matter, competent medical  evidence 
clearly reflects that the appellant has had significant 
dental loss.  As is noted above, competent medical evidence 
has also been obtained suggesting that the appellant's in-
service diagnosis of gingivitis was representative of early 
symptoms of pemphigus, which has been further suggested by 
competent medical opinion to be causative of loss of 
dentition.  Having therefore proffered evidence of a current 
disability, linked by competent medical opinion to in-service 
disease, the Board finds that the appellant's claim of 
service connection for a dental disability is well grounded.  

As is discussed above, the finding of well groundedness is 
not determinative to the issue of whether service connection 
may be granted for a disorder.  Instead, such a finding 
triggers VA's obligation to assist the appellant in the 
development of his claim, and ultimately obligates the Board 

New and material evidence having been presented, the claim of 
entitlement to service connection for a bilateral blindness 
ocular pemphigus with chronic conjunctivitis is reopened.

The claim of entitlement to service connection for bilateral 
blindness ocular pemphigus with chronic conjunctivitis is 
well grounded.  
    
New and material evidence having been presented, the claim of 
entitlement to service connection for gingivitis and other 
dental defects is reopened.

The claim of entitlement to service connection for gingivitis 
and other dental defects is well grounded.  


REMAND

The appellant's service medical records reflect that he was 
diagnosed to have had "Vincent's infections" in March 1952, 
at the time he was examined for active military service.  
Medical evidence has been obtained suggesting that the 
"Vincent's infection," also possibly termed as gingivitis, 
was the onset of pemphigus.  As is also alluded to above, the 
Board is also aware of a disease entity  known as "Vincent's 
tonsillitis."  [ "Vincent's tonsillitis" may be defined as 
"tonsillitis limited chiefly to the tonsils, caused by 
Vincent's organisms."  Steadman's, 1822].  Medical evidence 
has further been obtained indicating that pemphigus, which in 
turn has been mentioned by various medical professionals in 
the context of treatment for the appellant's oral condition 
including gingivitis, could lead to diminution of sight 
including blindness; loss of dentition; and other 
disabilities.  

Medical and other evidence is therefore of record which 
arguably stands for the proposition that the appellant's 
service-connected tonsillectomy residuals and the dental and 
visual problems for which he seeks service connection may be 
related in that they may stem from a common origin, 
"Vincent's infection" identified at the outset of his 
service in March 1952.  The precise nature of such 
relationship, if in fact there is any, remains unclear, as 
does the matter of whether the "Vincent's infection" which 
was identified in March 1952 was aggravated beyond the 
natural progress of the disease during his service and/or 
represented the onset of pemphigus.

It is now well-settled that in its adjudication of an issue, 
VA may not substitute its own medical judgment for 
independent medical evidence.  See Cosman v. Principi, 3 Vet. 
App. 503, 506 (1992); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991); Colvin, supra.   

The Board finds the medical evidence is not sufficiently 
developed so as to address the medical questions referred to 
above.  In particular, and when viewed in a light most 
favorable to the appellant, the August 1997 observation of VA 
examiner Dr. R.N.S. that the appellant's presently diagnosed 
pemphigus was related in some unspecified manner to his in-
service hospitalization for gingivitis "due to pemphigoid 
related problems" is medical evidence that suggests a 
relationship between the veteran's service and the currently 
claimed disabilities.  However, the record is unclear in this 
regard.    

As to the appellant's claim for a disability rating greater 
than assigned for tonsillectomy residuals, the Board finds 
that this issue is inextricably intertwined with the other 
issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Since, as discussed above, the various claims on 
appeal may represent different facets of the same disease 
entity, it would be inappropriate to adjudicate one claim 
with adjudicating the others.  

The Board further observes that medical evidence is of record 
indicating that the appellant may have sustained airway 
obstruction requiring a tracheotomy as a result of the 
diagnosed pemphigus.  See report of J.M.T., M.D., dated May 
1991; and W.L.H., M.D., dated March 1995.  As discussed in 
the Introduction, there is some question as to whether 
service connection has been granted for an upper respiratory 
disorder and if so what, if any, relationship exists between 
such upper respiratory disorder, to possibly include 
tracheotomy residuals, and the service-connected 
tonsillectomy residuals.  
 
Accordingly, the claims are REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received pertinent VA, 
private or other medical treatment that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  


2.  The appellant should be scheduled for 
a medical examination.  The appellant's 
VA claims folder and a copy of this 
remand must be reviewed by the examiner 
prior to the examination, and the 
examiner must acknowledge the receipt and 
review in any report.  
The purpose of the examination, in 
general, will be to determine what, if 
any, relationship exists between the 
currently claimed disabilities, including 
dental problems and visual problems, and 
the veteran's service.  The examiner 
should respond to the following 
inquiries, and state the medical basis 
for any opinions rendered:

(1)  Based on the medical evidence, what 
was the nature of the "Vincent's infection" 
which was noted in March 1952? Specifically, 
was it a disease entity which may be 
considered to have preexisted the appellant's 
military service?  Was "Vincent's infection" 
representative of the onset of pemphigus or 
any other disorder subsequently diagnosed?

(2)  If "the "Vincent's infection" 
noted in March 1952 constituted a disease 
entity, is it as least as likely as not that 
the appellant's "Vincent's infection" was 
aggravated by his  service beyond the natural 
progress of the disease, or did any in-service 
manifestation of such disease represent a 
temporary worsening of the disorder?  

(3)  If "Vincent's infection" 
was aggravated beyond the natural 
progress of the disease by the 
appellant's military service, what 
are the current manifestations of 
the disease?

(4) Notwithstanding the answers 
to the above questions, did the 
appellant's claimed dental and/or 
visual disorders have their onset 
during service or due to service?

If diagnostic testing or specialist 
consultations are required, in the 
judgment of the examiner, such should be 
obtained.  The report of the examination 
should be associated with the appellant's 
VA claims folder.

3.  Thereafter, the appellant's claims 
should be readjudicated by the RO.  The 
claims of entitlement to service 
connection for a dental disorder and 
visual disorders should be adjudicated on 
a de novo basis.  As discussed in the 
Introduction, the RO should review the 
February 1993 letter which appears to 
grant granting service connection for an 
upper respiratory disorder and consider 
whether the appellant has filed a claim 
of entitlement to an increased disability 
rating therefor.    

If any of the benefits sought are not granted, the appellant 
and his representative should be furnished with a 
Supplemental Statement of the Case and provided with a 
reasonable opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the RO is neither optional nor 
discretionary. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


